1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                             IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   CENTER FOR FOOD SAFETY, ET AL.,                          No. C 11-00831 JSW
                                                                         10                    Plaintiffs,                             ORDER SETTING BRIEFING
                                                                                                                                       SCHEDULE ON FEDERAL
                                                                         11     v.                                                     DEFENDANTS’ MOTION TO
United States District Court




                                                                                                                                       DISMISS FOR IMPROPER
                               For the Northern District of California




                                                                         12   THOMAS J. VILSACK, ET AL.,                               VENUE OR, IN THE
                                                                                                                                       ALTERNATIVE, TO TRANSFER
                                                                         13                    Defendants.                             VENUE
                                                                                                                             /
                                                                         14
                                                                         15          On February 28, 2011, Proposed Intervenor-Defendant Monsanto Company
                                                                         16   (“Monsanto”) filed a motion to intervene with which it submitted a proposed motion to dismiss,
                                                                         17   transfer venue or stay the case. (Doc. no. 14.) Upon reassignment of this action, Monsanto
                                                                         18   renoticed the motion to intervene for hearing on April 15, 2011, before the Undersigned. On
                                                                         19   March 2, 2011, Federal Defendants Vilsack and Animal and Plant Health Inspection Service
                                                                         20   (“APHIS”), an agency within the United States Department of Agriculture, filed a motion to
                                                                         21   dismiss for improper venue, or, in the alternative, to transfer venue. (Doc. no. 23.) On March
                                                                         22   2, 2011, Plaintiffs filed a motion for temporary restraining order and preliminary injunction.
                                                                         23   (Doc. no. 25.)
                                                                         24          In the interests of judicial economy and avoidance of undue delay, the Court will
                                                                         25   adjudicate Federal Defendants’ motion to dismiss or transfer venue before reaching Monsanto’s
                                                                         26   motion to intervene or Plaintiffs’ motion for temporary restraining order and preliminary
                                                                         27   injunction. Accordingly, the Court ORDERS that Plaintiffs shall file an opposition to Federal
                                                                         28   Defendants’ motion to dismiss or transfer venue by 4:00 p.m. PST on March 8, 2011. In their
                                                                          1   opposition papers, Plaintiffs must address the question whether the February 4, 2011, EA and
                                                                          2   FONSI challenged in this action are also at issue in the action filed in the District Court for the
                                                                          3   District of Columbia, Grant v. Vilsack, No. 11-308 JDB (D.D.C. February 7, 2011) (Sugar
                                                                          4   Beets III). Federal Defendants shall file a reply by 4:00 p.m. PST on March 11, 2011.
                                                                          5          The hearing on Federal Defendants’ motion to dismiss for improper venue, or, in the
                                                                          6   alternative, to transfer venue, noticed for April 15, 2011, is hereby VACATED. If the Court
                                                                          7   determines that oral argument is necessary to decide the matter, it will issue notice of a hearing
                                                                          8   date. If the parties wish to modify this schedule, they may submit for the Court’s consideration
                                                                          9   a stipulation and proposed order demonstrating good cause for any modification requested.
                                                                         10          IT IS SO ORDERED.
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   Dated: March 3, 2011
                                                                                                                                        JEFFREY S. WHITE
                                                                         13                                                             UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2